FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is (571)272-1113.
Amendments and Status of the Claims
3.	This action is in response to papers filed 7 March 2022 in which a sequence listing was submitted, claim 1 was amended, claims 11 and 17-20 were canceled, and new claims 21-25 were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-6 and 21-25 are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.


Claim Interpretation
5.	Claim 1 (upon which claims 2-6 and 21-25 depend) is amended to recite “non-natural” functional group.   A review of the specification yields no limiting definition of a “non-natural” functional group.   The term “non-natural” is therefore interpreted as a functional group not found in natural nucleic acids, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “non-natural functional group” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Patent Application Publication No. US 2016/0159834 A1, published 9 June 2016) and Fujimoto et al (U.S. Patent Application Publication No. US 20100298530 A1, published 25 November 2010).
	Regarding claim 1, Lee et al teach a DNA based element, in the form of a nucleic acid construct (Title and Abstract), wherein the nucleic acid comprises a DNA backbone (paragraph 0009) and are bioconjugated (i.e., linked) to multiple non-natural nucleic acids, in the form of multiple different crosslinking moieties (paragraphs 0038-0039).  Lee et al also teach the elements have the added advantage of allowing cheap and quick identification (paragraph 0234).  Thus, Lee et al teach the known techniques discussed above.
	Lee et al do not teach the crosslinkers are triazoles having non-natural functional groups.
	However, Fujimoto et al teach nucleic acids having crosslinking moieties comprising triazoles having the non-natural cyano functional group (e.g., Scheme 14 on page 17), and that the triazole moieties have the added advantage of providing high photocrosslinking properties (paragraph 0062).  Thus, Fujimoto et al teach the known techniques discussed above.	
With respect to the limitations regarding “data storage,” the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
	The courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)). The phrase “data storage” clearly defines a use of the element, and thus does not further distinguish the composition over the prior art because the term fails to define additional structural elements of the claimed DNA.  Because the cited art teach the structural elements of the claim, the claim is obvious.  See MPEP § 2114 and MPEP 2112.02.
In addition, MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lee et al and Fujimoto et al to arrive at the instantly claimed element with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an element having the advantage of allowing cheap and quick identification as explicitly taught by Lee et al (paragraph 034) and the advantage of providing high photocrosslinking properties as explicitly taught by Fujimoto et al (paragraph 0062).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lee et al and Fujimoto et al could have been combined with predictable results because the known techniques of Lee et al and Fujimoto et al predictably result in reliable crosslinkable nucleic acids.
	Regarding claims 2-3, the element of claim 1 is discussed above.  Lee et al teach the element (i.e., nucleic acid) comprises  at least one non-naturally occurring peptide nucleic acid internucleotide linkage (i.e., claim 2; paragraphs 0057-0059) as well as the naturally occurring nucleobases (paragraph 0047).  Fujimoto et al also teach PNA (paragraph 0142).
	Regarding claim 4, the element of claim 1 is discussed above.  Lee et al teach the DNA backbone is single stranded (paragraph 0044), as do Fujimoto et al (i.e., prior to crosslinking; paragraph 0202).
 	Regarding claim 5, the element of claim 1 is discussed above.  Lee et al teach the DNA backbone is double stranded (paragraph 0044), as do Fujimoto et al (i.e., after hybridization but prior to crosslinking; paragraph 0202).
	Regarding claim 6, the element of claim 1 is discussed above.  Lee et al teach the element comprises a structurally defined branched architecture, in the form of a plurality of crosslinked molecules (i.e., which form branches) in a defined structure (paragraph 0017).
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 21-22, the element of claim 1 is discussed above.  Lee et al teach the use of triazole derivatives a substitute for bases (paragraph 0047).  Thus, it would have been obvious to use the triazole derivative of Fujimoto et al in place of a nucleobase (i.e., claim 22), thereby having the multiple non-natural nucleic acids lacking a nucleobase (i.e., clam 21) because the plurality of triazole derivatives, which are not nucleobases, have replaced normal DNA nucleobases.
Regarding claim 23, the element of claim 1 is discussed above.  Lee et al teach the element (i.e., DNA polynucleotide) comprises an abasic site (paragraph 0061).
Regarding claim 24, the element of claim 1 is discussed above.  
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 25, the element of claim 1 is discussed above.  Lee et al teach the nucleic acids are configured to encode information; namely, the element (i.e., polynucleotide) encodes a gene product that is inhibited (paragraph 0268).

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Patent Application Publication No. US 2016/0159834 A1, published 9 June 2016) and Fujimoto et al (U.S. Patent Application Publication No. US 20100298530 A1, published 25 November 2010) as applied to claim 1 above, and further in view of Appella et al (U.S. Patent application Publication No. US 2017/0002355 A1, published 5 January 2017).
It is noted that while claim 6 is rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 6, the element of claim 1 is discussed above in Section 8.
Neither Lee et al nor Fujimoto et al explicitly teach branches (e.g., branched PNA).
However, Appella et al teach PNA elements having branched arrangements having a structurally defined polymer architecture, in the form of a closed ended linear arrangement (paragraph 0005), and that the elements have the added advantage of accurately knowing the number of ligands displaced (paragraph 0066).  Thus, Appella et al teach the known techniques discussed above. 
It is also reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Appella et al with the element of Lee et al and Fujimoto et al to arrive at the instantly claimed element with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an element having the advantage of allowing accurate knowledge of the number of ligands attached as explicitly taught by Appella et al (paragraph 0066).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Appella et al could have been combined with Lee et al and Fujimoto et al with predictable results because the known techniques of Appella et al predictably result in well-known nucleic acid structures.
10.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Patent Application Publication No. US 2016/0159834 A1, published 9 June 2016) and Fujimoto et al (U.S. Patent Application Publication No. US 20100298530 A1, published 25 November 2010) as applied to claim 1 above, and further in view of Holub et al (Chem. Soc. Rev., vol. 39, pages 1325-1337, published online 4 March 2010).
It is noted that while claim 24 is rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 24, the element of claim 1 is discussed above in Section 8.
Neither Lee et al nor Fujimoto et al explicitly teach distinguishability using a sequencer.
However, Holub et al teach triazoles are compatible with PCR amplification and sequencing, and have the added advantage of being thermodynamically stable (pages 1237-1328).  Thus, Holub et al teach the known techniques discussed above.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, because Holub et al teach the triazoles are compatible with sequencing, the triazoles are believed to be distinguishable by a DNA sequencer.

It is also reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Holub et al with the element of Lee et al and Fujimoto et al to arrive at the instantly claimed element with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an element having the advantage of providing thermodynamically stable elements as explicitly taught by Holub et al (pages 1327-1328).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Holub et al could have been combined with Lee et al and Fujimoto et al with predictable results because the known techniques of Holub et al predictably result in stable nucleic acid structures.

Response to Arguments
11.	Applicant's arguments filed 7 March 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	On pages 10-11 of the Remarks, Applicant appears to argue that the claims fulfill a long-felt need in the art for an “expanded alphabet” in the area of data storage.
However, Applicant is arguing a use of the claimed element.  As noted above, the courts have held that apparatus claims cover what a device is, not what a device does, and that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.
The phrase “data storage” clearly defines a use of the element, and thus does not further distinguish the composition over the prior art because the term fails to define additional structural elements of the claimed DNA.  Because the cited art teach the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Furthermore, there is no showing of how long others of ordinary skill in the art were working on the problem. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
It is also noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
B.	Applicant’s remaining arguments have been considered but are moot in view of the new rejections necessitated by the amendments.

Conclusion
12.	No claim is allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634